Citation Nr: 1419708	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-20 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected left ear hearing loss. 

2.  Entitlement to service connection for a right ear hearing loss disability. 

3.  Entitlement to service connection for a lung disability, to include as due to asbestos exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1974 to  June 1977.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In March 2012, the Veteran testified before the undersigned at the Muskogee, Oklahoma RO.  A copy of the hearing transcript has been associated with the Veteran's claims files. 


FINDINGS OF FACT

1.  At his March 2012 Board hearing, the Veteran withdrew his appeals for an initial compensable disability rating for service-connected left ear hearing loss disability and service connection for a right ear hearing loss disability.

2.  The Veteran has a lung disability, bilateral interstitial fibrosis consistent with asbestosis, that is the result of in-service asbestos exposure.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for an initial compensable disability rating for service-connected left ear hearing loss disability are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal for service connection for a right ear hearing loss disability are met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  Bilateral interstitial fibrosis consistent with asbestosis was incurred in active military service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter--Appeals Dismissed

At his March 2012 Board hearing, the Veteran withdrew his appeals for an initial compensable disability rating for a left ear hearing loss disability and service connection for a right ear hearing loss disability.  As the Veteran withdrew his appeal with respect to these issues during his testimony before the Board, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals as to these claims, and they are dismissed.  38 U.S.C.A. § 7105 (West 2002).

Service Connection-Lung Disability, to include as due to asbestos exposure

The Veteran's claims of entitlement to service connection for a lung disability, to include as due to asbestos exposure is being granted in full.  Any error related to VA's duties to notify and assist with regard to these issues is rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103 , 5103A; 38 C.F.R. § 3.159 (2013).  

The Veteran seeks service connection for a lung disability, to include as secondary to asbestos exposure.  He maintains, in part, that he was exposed to asbestos from removing tile, grout and asbestos pipe lagging while serving as a fireman in the boiler room aboard the USS REESE.  (See Transcript (T.) at pages (pgs.) 4-7)). 

The Veteran's service personnel records reflect that he served, in part, as a fireman during his duty aboard the USS REESE from June, 21, 1974 to June 7, 1976 in the United States Navy.  Thus, his contention of having been exposed to asbestos during this time is consistent with the places, types, and circumstances of service, as evidenced by service records.  38 U.S.C.A. § 1154(a) (West 2002).

In an April 2012 letter, D. B. M. D., a certified ILO B Reader, a physician certified by the National Institute for Occupational Safety and Health (NIOSH) as demonstrating proficiency in classifying radiographs of the pneumoconioses, related that x-ray interpretations of the Veteran's chest revealed bilateral interstitial fibrosis consistent with asbestosis.  Also of record is a November 2010 VA examination report, conducted by a Doctor of Osteopathic Medicine, that essentially found that the Veteran does not have a chronic lung disability associated with asbestosis exposure.   However, when weighing the findings of the November 2010 report versus those of made by Dr. D.B., the Board finds that clinical expertise of Dr. D.B. and the roentgenographic report, which accompanied the April 2012 letter, is far more persuasive.

Thus, as there is evidence of asbestos exposure that is consistent with the Veteran's period of military service aboard the USS REESE and a current diagnosis of a lung disability, namely bilateral interstitial fibrosis consistent with asbestosis, the Board finds that service connection for a lung disability, currently diagnosed as bilateral interstitial fibrosis consistent with asbestosis, is warranted.  38 C.F.R. § 3.303(a).


ORDER

Service connection for a lung disability, bilateral interstitial fibrosis consistent with asbestosis, is granted. 


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


